



Exhibit 10.1


Amendment No. 5 to Amended and Restated Reseller Agreement


Dell, Inc., for itself and its Subsidiaries other than SecureWorks, Inc.,
(“Reseller”) and SecureWorks, Inc., for itself and its Subsidiaries (“Spyglass”)
hereby enter into this Amendment No. 5 (“Amendment”) as of the date of last
signature below (“Amendment Effective Date”) for the purpose of amending the
Amended and Restated Reseller Agreement, dated as of October 28, 2015, and those
amendments, addenda or riders thereto dated prior to the Amendment Effective
Date (collectively the “Reseller Agreement”).


WHEREAS, Dell Marketing LP, a Texas limited partnership, on behalf of Reseller
and its direct and indirect subsidiaries (other than Spyglass) (collectively,
“Dell”), Spyglass, and CrowdStrike, Inc., a Delaware corporation (“CS”) are
parties to an agreement (including any amendments, addenda or riders, the
“Tri-Party Agreement”) pursuant to which Dell may sell certain products and
services of Spyglass and/or CS (the “Solutions”) to Clients.
 
WHERAS, the parties entered into Amendment No. 1 to the Reseller Agreement as of
January 23, 2019 (“Amendment No. 1”), and Amendment No.2 to the Reseller
Agreement as of May 21, 2019 (“Amendment No. 2) in order to clarify the
understandings under the Reseller Agreement with respect to sales of Solutions
under the Tri-Party Agreement, and


WHEREAS, the parties entered into Amendment No. 3 to the Reseller Agreement as
of June 13, 2019, and


WHEREAS, the parties entered into Amendment No. 4 to the Reseller Agreement as
of July 30, 2019, and


WHEREAS, the parties wish to enter this Amendment No. 5 to make certain
amendments to Amendment No. 1.


WHEREAS, the terms and conditions of this Amendment only apply to transactions
under the Reseller Agreement involving sales of Solutions to Clients.


NOW, THEREFORE, in consideration of the promises and obligations contained
herein, the parties agree as follows:
RELATIONSHIP TO RESELLER AGREEMENT. This Amendment hereby incorporates by
reference and amends the above-referenced Reseller Agreement. The Reseller
Agreement shall remain in effect and unchanged except to the extent provided in
this Amendment. In case of any conflict between this Amendment and the Reseller
Agreement, the provisions of this Amendment shall control with regard to the
subject matter set forth herein.


1.
INCORPORATED DEFINITIONS. Unless specifically stated otherwise in this
Amendment, all terms defined in the Reseller Agreement shall have the same
meaning when used in this Amendment.



2.
CHANGES TO AMENDMENT NO. 1: The parties agree to add the following provision as
Section 2.l. of Amendment No. 1:



“Unless otherwise agreed by the Parties in writing, Spyglass’s obligation to
repay Dell any royalties or other payments for Client returns and/or credits
issued associated with Solutions sold under the Tri-Party Agreement is limited
to 1) returns by the Client prior to accepting the End User Terms (as defined in
the Tri-Party Agreement), 2) as permitted under law applicable to the Client or
3) returns within thirty (30) days’ of an Client’s purchase of a Solution.”





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be signed on the
respective dates indicated below.


Dell, Inc.(“Reseller”)
SecureWorks, Inc. (“Spyglass”)
By: /s/ Kyle Beam
By: /s/ R. Wayne Jackson
Name: Kyle Beam
Name: R. Wayne Jackson
Title: Sr. Manager
Title: CFO
Date: October 1, 2019
Date: October 1, 2019






